DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the fine concavities and convexities" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkins et al. (US 2006/0016685).
Regarding claim 1, Hawkins discloses a separation membrane complex having an anion exchange membrane and a cation exchange membrane coming in face-to-face contact with each other (textured ion exchange membrane comprising an anion exchange layer abutting a cation exchange layer, see Title, Abstract), the cation exchange membrane and the anion exchange membrane each having two or more concavities and convexities which interlock with each other in a reverse phase (Fig. 1C).
	Regarding claim 5, Hawkins discloses all of the claim limitations as set forth above.  Further regarding claim 5 reciting “the separation membrane complex is used for a redox flow battery”, the limitation is not given patentable weight since a manner of operating the device does not differentiate apparatus claim from the prior art (see MPEP 2114 (II)).
	Regarding claim 6, Hawkins discloses all of the claim limitations as set forth above.  Hawkins further discloses the anion exchange membrane includes an anion exchange polymer in which one or more anion exchange functional groups selected from the group consisting of ammonium, phosphonium and sulfonium are substituted (triethyl ammonium [0024]).
Regarding claim 7, Hawkins discloses all of the claim limitations as set forth above.  Hawkins further discloses the cation exchange membrane includes a cationic polymer in which one or more cation exchange functional groups selected from the group consisting of a sulfonic acid group, a carboxyl group and a phosphoric acid group are substituted (carboxylic acid group [0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (US 2006/0016685), as applied to claims 1 and 5-7 above.
Regarding claim 2, Hawkins discloses all of the claim limitations as set forth above.  Hawkins further discloses a height of the anion exchange membrane is 1 to 200 µm (dimension of texture feature 26 is at least 1 micron [0032]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 3, Hawkins discloses all of the claim limitations as set forth above.  Hawkins further discloses a width of the fine concavities and convexities of the anion exchange membrane is 1 to 200 µm (texture feature 26 has a distance of at least 10 microns [0033]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 4, Hawkins discloses all of the claim limitations as set forth above.  Hawkins further discloses the distance between the concavities and convexities adjacent to each other in the anion exchange membrane is 1 to 200 µm (texture feature 26 has a distance of at least 10 microns [0033]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        7/2/2021